1    Stephen Y. Ma, State Bar Number 214998
       sma@earlysullivan.com
2    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
3    6420 Wilshire Boulevard, 17th Floor
     Los Angeles, California 90048
4    Telephone: (323) 301-4660
     Facsimile: (323) 301-4676
5
     Attorneys for Defendant
6    WARNER/CHAPPELL MUSIC, INC.
7                             UNITED STATES DISTRICT COURT
8                           EASTERN DISTRICT OF CALIFORNIA
9

10
        RONALD A. HINSON,                        Case No.: 2:15-cv-02227-TLN-EFB
11
                           Plaintiff,            STIPULATION AND ORDER
                                                 EXTENDING TIME FOR DEFENDANT
12
                    vs.                          TO FILE RESPONSIVE PLEADING
13
        CALVARY RECORDS, INC., et al.,
14
                           Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                               STIPULATION FOR EXTENSION OF TIME
     233171.4
1                           STIPULATION TO EXTEND TIME TO RESPOND
2               IT IS HEREBY STIPULATED, by and between Plaintiff Ronald A. Hinson (“Plaintiff”)
3    and Defendant Warner/Chappell Music, Inc. (“Warner/Chappell”) as follows:
4               WHEREAS, Plaintiff filed his Second Amended Complaint for Damages (“SAC”) on
5    September 4, 2018 following the Court’s Order dated August 3, 2018 granting Warner/Chappell’s
6    Motion to Dismiss Plaintiff’s First Amended Complaint with leave to amend;
7               WHEREAS, Plaintiff and Warner/Chappell agreed to extend the time for
8    Warner/Chappell to file its Answer or otherwise respond to the SAC;
9               WHEREAS, Plaintiff and Warner/Chappell have now agreed to a further 14-day
10   extension of time to and including November 16, 2018 for Warner/Chappell to file its Answer or
11   otherwise respond to the SAC;
12              WHEREAS, no prejudice will be caused by this stipulation and the extension of time
13   requested to any other party, as all other parties have either settled and have been or will be
14   dismissed, or have been defaulted;
15   ///
16   ///
17   ///
18

19

20

21

22

23

24

25

26

27

28

                                                        1
                                    STIPULATION FOR EXTENSION OF TIME
     233171.4
1               NOW THEREFORE, the parties, by and through their counsel of record, hereby stipulate
2    and agree that Warner/Chappell should be given additional time to answer or otherwise respond
3    to Plaintiff’s SAC to and including November 16, 2018, subject to further extensions as may be
4    agreed upon by the parties and ordered by the Court.
5               Nothing in this stipulation shall constitute a waiver of any arguments or defenses that
6    Warner/Chappell may wish to assert in its responsive pleadings, in pre-trial and trial motions and
7    at trial, all of which are expressly reserved.
8               IT IS SO STIPULATED AND AGREED.
9                                                      Respectfully submitted,
10   Dated: October 31, 2018                           EARLY SULLIVAN WRIGHT GIZER &
                                                       MCRAE, LLP
11

12                                                     By:     /s/ Stephen Y. Ma
                                                              STEPHEN Y. MA
13                                                            Attorneys for Defendant
                                                              WARNER/CHAPPELL MUSIC, INC.
14

15
     Dated: October 31, 2018                           STERLING LAW GROUP
16

17                                                     By:     /s/ Timothy J. Kooy
                                                              TIMOTHY J. KOOY
18
                                                              STEPHEN J. SLOCUM
                                                              Attorneys for Plaintiff
19
                                                              STERLING LAW GROUP
20

21

22

23

24

25

26

27

28

                                                          2
                                     STIPULATION FOR EXTENSION OF TIME
     233171.4
1                                                 ORDER
2               Based upon the foregoing Stipulation and good cause appearing, IT IS HEREBY
3    ORDERED that Warner/Chappell shall have an additional 14 days to file its answer or otherwise
4    respond to the Second Amended Complaint to and including November 16, 2018, subject to
5    further extensions as may be agreed upon by the parties and ordered by the Court.
6

7    IT IS SO ORDERED.
8    Dated: November 2, 2018
9

10
                                          Troy L. Nunley
11                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
                                   STIPULATION FOR EXTENSION OF TIME
     233171.4
